Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-18 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2,680,392 to Gaved.
Claim 16 recites a blade-recontouring device for a gas turbine blade.  Gaved teaches such a recontouring device.  See Gaved col. 2, ll. 5-18 & Fig. 12.  Gaved teaches a holding device (46) comprising at least one cutting tool, the cutting tool comprising a cutting element (44) and a plurality of supports; the supports are discussed below.  Claim 16 then recites the cutting tool extends in an axial direction at least over a length that corresponds to one half of a predetermined maximum profile thickness of the gas turbine blade.  The blade is not a claimed element, and thus any length it may have is an undefined (and unclaimed) feature that imparts no patentable significance.  Claim 16 also recites a guide configured to guide the cutting tool along a leading edge of the gas turbine blade on either a suction side or a pressure side of the gas turbine blade.  Gaved teaches a rotation system that ensures the cutting tool remains in a proper orientation with the blade that may be considered such a guide capable of the intended use because the cutting tool extends over the leading edge a bit on both the suction and pressure sides.  Claim 16 recites that the cutting tool is configured to remove material from the gas turbine blade using a rotational movement around the axis of rotation. Gaved teaches that the cutting tool rotates and grinds the leading edge.  See Gaved col. 6, ll. 19-22.  
Claim 16 further recites the plurality of supports [include] a first support appended axially to a bottom end of the cutting tool, and adjustably-positioned axially above a second Page 4 of 11Filed March 31, 2021Attorney Docket No. 816604 support mechanically connected to a bottom surface of the first support, further wherein the first support is configured as having a first size and the second support is configured as having a second size such that less than a 45º angle is formed between an axis of rotation of the cutting tool and a chord of the gas turbine blade in a condition where the device is attached to the gas turbine blade.  The term axially does not define if it is in reference to the turbine blades axial frame of reference or the cutting elements (the two are different in Gaved).  The broadest reasonable interpretation includes both reference frames. In Gaved, the cutting tool is collectively considered at least elements (42, 43, 44, 45, & 46).  See Gaved Fig. 12.  The cutting mechanism (44) is directly held by two supports (45) as well as a gear support (42) that are axially arranged in reference to the cutting element (44) in the axial reference frame of grinding rotation.  Examiner defines the up-down reference frame as having the gear wheel (42) ‘below’ the cutter (44).  The holder (45) between the cutter (44) and gear wheel (42) is defined as the first support and the gear (42) is the second support. Figure 12 shows first support appended axially to a bottom end of the cutting tool, and adjustably-positioned axially above a second Page 4 of 11Filed March 31, 2021Attorney Docket No. 816604 support mechanically connected to a bottom surface of the first support.  Gaved teaches the gearing system holds the turbine blade and angles it as needed to maintain the leading edge in proper position with the cutting element (44).  See Gaved col. 5, ln. 65 to col. 6, ln. 41 and Fig. 12.  The rotation of the blade can allow the intended use of a less than a 45º angle [being] formed between an axis of rotation of the cutting tool as illustrated in the rejection of claim 1 below. Gear (42) in combination with holder (45) facilitate this process.  These shapes (i.e. their sizes) facilitate the process.  Thus, meeting the limitation of a first size and…a second size such that less than a 45º angle is formed.  Since the 45 degree angle relates to an unclaimed element (the blade) the precise angle need not be shown, merely capable of existence.
claim 17, the cutting element in Gaved is a contour grinding wheel.  See Gaved col. 4, ll. 30-55.  Claim 18 recites the guide device…[has a] spacing element [that] bears against the leading edge by means of a compressive force.  Claim 18 further recites that the axial distance between the leading edge and the cutting tool is adjustable by using the…spacing element.  As noted above, applicant likely intended that the axial direction in claim 18 be defined by the turbine blade’s axial direction if it existed in a turbine.  Yet neither the blade nor a turbine is a claimed element.  Thus, the rotation axis of the cutter (44) may be used instead.    
Figure 12 of Gaved shows the cutting device (44) mounted on a bearing bar (43).  This bearing extends beyond the holder to a gear wheel (42).  Examiner defines this bar as the spacing element as it, together with the other gears ensures that the leading edge adjusts its relative position in the axial direction (as defined by the cutting tool).  See Gaved cols. 5-6.  The spacing tool system also ensures that the cutting tool aligns with the leading edge in the axial direction. As the tool holder (46) moves along the leading edge, the gearing system causes the blade to rotate, which changes the axial position of the leading edge in relation to the cutting tool. This meets the limitation that axial distance between the leading edge and the cutting tool is adjustable by using the…spacing element.  This rotational system also adjusts the cutting tool orientation relative to the pressure and suction sides.  Claim 20 recites the at least one cutting tool comprises a first cutting tool for machining the pressure side and a second cutting tool for machining the suction side.  Examiner mentally sub-divides the cutting element (44) into two hemispheres and defines each as a separate tool.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2,680,392 to Gaved.
Claim 1 recites a system for recontouring a gas turbine blade comprising both a turbine blade and a recontouring device.  Gaved relates to such a system.  See Gaved col. 2, ll. 5-18.  Gaved teaches the device of figure 12 has a holding device (46) comprising at least one cutting tool (44), and a guide device (45) configured to guide the cutting tool along a leading edge of the gas turbine blade (14).  See Gaved col. 6, ll. 1-25 and Fig. 12.  Claim 1 also recites that the cutting tool is configured to remove material from the gas turbine blade using of a rotational movement about an axis of rotation.  The language that the tool is configured to perform the intended use of removing material using rotation, requires that the structure of the cutting tool rotate.  Gaved further that the cutting tool rotates and grinds the leading edge.  See Gaved col. 6, ll. 19-22.  
Claim 1 recites the axis of rotation forms an angle together with a chord of the gas turbine blade in a profile section plane.  It is interpreted that the plane recited is defining the plane in which the chord exists.  Claim then recites that some element extends perpendicularly to a radial extend of the…blade.  It is presumed that the element is, again, the chord.  Claim 1 finally recites that the angle is less than 45º.  Gaved teaches this feature, as shown using annotated figure 8.  The axis of rotation is illustrated using a thick, dotted line.  The chord axis is denoted with a thinner, solid line.

    PNG
    media_image1.png
    312
    301
    media_image1.png
    Greyscale

The contained angle meets all of the claim limitations and appears to be around 30º.  Although figures are not necessarily to scale, one of ordinary skill would use the relative angles shown as an obvious starting point when recreating the invention.  Alternately, Gaved teaches that the relative angle of the chord to the dotted axis changes as the blade rotates to maintain the leading edge in alignment with the tool (as the blade twists).  See Gaved col. 5, ln. 65 to col. 6, ln. 41 and Fig. 12.  Thus, one of ordinary skill would think it obvious as a matter of common sense that some of the angles formed, as the blade rotates, would be under 45º in view of an illustration showing a much smaller angle.  Claim 1 is taught by a system that has an angle under 45º at any time during machining, the prior art need not teach the angle remains in that range the entire time.
It should be noted that the rejection is not citing to the structures of figure 8 in the rejection, instead using figure 12.  Figure 8 is merely used because it allows an illustration of an angle (that also exists in figure 12) to be shown.
 Claim 2 recites that the cutting tool is dimensionally stable during machining.  The term dimensionally stable is rather vague and broad.  The broadest reasonable interpretation includes that the blade is fixedly held so that it will maintain a vertical distance from the leading edge, as the structure of Gaved does.  See Gaved Fig. 12.  Regarding claim 3, Gaved teaches the cutting tool is a contour grinding wheel as shown in figures 5 and 12.
Claim 4 recites that the axis of rotation is oriented orthogonally to the leading edge.  The leading edge in applicant’s specification is the line of the leading edge from the root to tip, Claim 5 recites the angle is less than or equal to 25º.  Gaved teaches that the relative angle of the chord to the dotted axis changes as the blade rotates to maintain the leading edge in alignment with the tool (as the blade twists).  See Gaved col. 5, ln. 65 to col. 6, ln. 41 and Fig. 12.  Thus, the angle between the tool rotation axis and the blade changes.  Figure 12 of Gaved shows a device that is capable of rotating about the illustrated X axis, that the angle formed would be under 25º.  Thus, one of ordinary skill would infer that some blades require such rotation and that an angles below 25º are expected and occur.
Regarding claim 6, figure 5 of Gaved sows that the shape of the cutting tool corresponds to the desired shape of the gas turbine blade, specifically the shape of the leading edge.  Claim 7 defines the cutting tool extends in an axial direction in reference to the thickness of an unclaimed, undefined turbine blade.  As such, this feature does not add further patentable features.
Claim 8 recites the guide device…[has a] spacing element [that] bears against the leading edge by means of a compressive force.  Claim 8 further recites that the axial distance between the leading edge and the cutting tool is adjustable by using the…spacing element.  The term axially does not define if it is in reference to the turbine blades axial frame of reference or the cutting elements (the two are different in Gaved).  The broadest reasonable interpretation includes both reference frames.  The latter is being used.  
Figure 12 of Gaved shows the cutting device (44) mounted on a bearing bar (43).  This bearing extends beyond the holder to a gear wheel (42).  Examiner defines this bar as the spacing element as it, together with the other gears ensures that the leading edge adjusts its relative position in the axial direction (as defined by the cutting tool).  See Gaved cols. 5-6.  The spacing tool system also ensures that the cutting tool aligns with the leading edge in the axial direction. As the tool holder (46) moves along the leading edge, the gearing system causes the blade to rotate, which changes the axial position of the leading edge in relation to the cutting tool. This meets the limitation that axial distance between the leading edge and the cutting tool is adjustable by using the…spacing element.  This rotational system also adjusts the cutting tool support (38, 39) meets the limitations of claim 9.  Regarding claim 10, support (38) has base legs on either axial side.  Claim 113 recites that the support enable[s] low-friction movement…relative to the pressure side or suction side.  Element (39) is designed to facilitate smooth rotation.  Regarding claim 12, several elements may be considered a limiting element that prevents unwanted movement along the leading edge.  The physical interaction between holder (45) and base element (36) or base element (35) on the two edges would qualify, as it limits the lateral movement of the cutting tool.  
Regarding claim 13 figure 12 shows that a connection between the holding device (46) and the cutting tool (44) is releasable because the bearing pin (43) can be slid out releasing the cutting device.  The holding device is also capable of the optional intended use of mounting pressure or suction side cutting tools.  Such tools could be bolted into the sides of the holding device (46).  Finally, regarding claim 14, the cutting tool (8) as shown in figure 5 has two opposing surfaces that machine the leading edge.  This results in both suction and pressure sides being ground away from the edge.  Examiner sub-divided the cutting tool into these first and second cutting tool[s].  Applicant is correct that the specific grinding wheel of earlier embodiments is not usable in this embodiment.  Yet a grinding wheel is shown that has contours for the leading edge that meet the limitations.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed March 31, 2021 have been fully considered and are partially persuasive.  The previous anticipation rejection is withdrawn and replaced by a new obviousness rejection.
Several arguments presented are not persuasive and are still relevant and are therefore addressed here.
Applicant argues that Gaved does not teach a tool that rotates relative to a twisting blade, going so far as to say that it cannot perform this function.  Applicant cites to cols. 3-4 and figure 8.  Yet Gaved explicitly states that figure 12 relates to a different embodiment that does peform such rotation.  See Gaved col. 5, lln. 44, to col. 6, ln. 25 and specifically to col. 5, ll. 72-75.
Applicant’s arguments regarding the lack of the recited angle are directly addressed using the annotated figure 8 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”
        3 The January 14, 2021 non-final rejection contained a typographical error and listed this as claim 10.